           Case 2:20-cv-00174-KJD-VCF Document 38 Filed 01/27/21 Page 1 of 2



 1 COGBURN LAW
   Jamie S. Cogburn, Esq.
 2 Nevada Bar No. 8409
   jsc@cogburncares.com
 3 Erik W. Fox, Esq.
   Nevada Bar No. 8804
 4 ewf@cogburncares.com
   2580 St. Rose Parkway, Suite 330
 5 Henderson, Nevada 89074
   Telephone: (702) 748-7777
 6 Facsimile: (702) 966-3880
   Attorneys for Plaintiffs
 7

 8                           UNITED STATES DISTRICT COURT

 9                                    DISTRICT OF NEVADA

10    MIR S. ELAHI, an individual; and                          Case Number:
      SAWMIYEH M. ELAHI, an individual,                    2:20-cv-00174-KJD-VCF
11
                                Plaintiff,
12
            vs.                                        STIPULATION OF DISMISSAL OF
13                                                     DEFENDANT TRANS UNION LLC
      KEYBANK NA, a Foreign Corporation;                     WITH PREJUDICE
14    EQUIFAX INFORMATION SERVICES
      LLC, a Foreign Limited-Liability Company;
15    EXPERIAN INFORMATION SOLUTIONS,
      INC., a Foreign Corporation; INNOVIS
16    DATA SOLUTIONS, INC., a Foreign
      Corporation; and TRANS UNION LLC, a
17    Foreign Limited-Liability Company,

18                              Defendant.

19

20         IT IS HEREBY STIPULATED by and between Plaintiffs, Mir S. Elahi and Sawmiyeh M.

21 Elahi (“Plaintiffs”) and Defendant, Trans Union LLC (“Defendant”), by and through their

22 . . .

23 . . .

24 . . .


                                             Page 1 of 2
           Case 2:20-cv-00174-KJD-VCF Document 38 Filed 01/27/21 Page 2 of 2



 1 respective attorneys of record, that all Plaintiffs’ claims asserted against Defendant in the above-

 2 captioned matter shall be and hereby are dismissed with prejudice and each party shall bear its

 3 own attorney fees and costs.

 4 Dated this 26th day of January, 2021.               Dated this 26th day of January, 2021.

 5 COGBURN LAW                                         QUILLING, SELANDER, LOWNDS,
                                                       WINSLETT & MOSER, P.C.
 6
   By: /s/Erik W. Fox                                  By: /s/Jennifer Bergh
 7     Jamie S. Cogburn, Esq.                              Jennifer Bergh, Esq.
       Nevada Bar No. 8409                                 Nevada Bar No. 14480
 8     Erik W. Fox, Esq.                                   2001 Bryan Street, Suite 1800
       Nevada Bar No. 8804                                 Dallas, Texas 75201
 9     2580 St. Rose Parkway, Suite 330                    Attorneys for Trans Union LLC
       Henderson, Nevada 89074
10     Attorneys for Plaintiffs

11         IT IS SO ORDERED.

12

13
                                                 UNITED STATES DISTRICT JUDGE
14

15                                                  1/27/2021
                                                 DATE
16

17

18

19

20

21

22

23

24


                                               Page 2 of 2
